DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the stops engaged with the track as described in the specification, and how the knobs are attached to the wheel body and how they function. Particularly in figures 7 and 8, the specification claims these are both perspective front views of the disclosed embodiment of the index wheel, however, trying to picture how the knobs and stops are connected and work together reveal structural inconsistencies. Figure 9 is structurally incorrect in view of fig. 8 and fig. 10, which also depict the knobs, and furthermore in view of the claims and specification which read on spacing between knobs allowing for engagement in the track. The knobs engaging with the track is not shown in any figure. No consistent information is given on the mechanical structure or function of the knobs in figures 6 -11, all of which, according to the specification, should realistically include said knobs. 
	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18, and by dependency claims 9-11 and 19-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without specifying how the knobs are radially extending from and/or attached to the wheel body and the specific mechanical functioning of the spacing between the knobs and how said knobs engage with the track openings. These are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The omitted elements are referred to in the specification 
Allowable Subject Matter
	Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 5-7 and 15-17, the prior art record fails to disclose or make obvious the combined limitations of the applicant’s claimed invention. In particular, the prior art of record fails to disclose or make obvious a first stop radially extending form the wheel body, and a second stop radially extending form the wheel body, wherein a rolling range of the indexing wheel is defined between the first stop and the second stop. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 10-11, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schebaum et al. (US 2014/0239689 A1), hereinafter Schebaum, and in further view of Bishop et al. (US 2011/0309195 A1) (hereinafter Bishop).
	Concerning claim 1, Schebaum discloses a seat indexing system (para [0005]: The disclosed system employs an easy entry memory system for a vehicle seat which employees a seat track that allows for fore-aft adjustment), the seat indexing system comprising: a seat assembly (figure. 2, vehicle seat memory track assembly); and an indexing wheel (fig. 4 and item 50: memory system, generally item 52: memory module, specifically item 58: track gear wheel) coupled to the seat assembly (para [0042]: Referring now to Figure 2, the disclosed system includes a memory system, generally indicated as 50, mounted on one of the pairs of upper and lower rails 22, 24 and para [006]: each upper rail is fixedly attached to the seat bottom) wherein the indexing wheel is configured to be moved between a stowed position (fig. 23, para [0035]: upright in the seated position( i.e. stowed)), in which the indexing wheel is disengaged (para [0069]: memory module in inactive position,(see fig. 23 for disengagement versus fig. 25, engagement)) from a seat track (fig. 2, 24), and a deployed position (fig. 25, para [0035]: memory module in active position (i.e. deployed)) in which the indexing wheel engages the seat track (para [0070]: memory module has been first activated and the seatback is thereafter raised to a use position(see fig. 25 for engagement versus. fig. 23, disengagement).
	Schebaum is silent concerning the disclosed seat indexing system being for an internal cabin of an aircraft and is silent to the disclosed seat track extending between multiple rows of seats of the aircraft. 
	In a publication relevant to the art, Bishop teaches a seat indexing system for an internal cabin of an aircraft wherein the seat rows are mounted on seat tracks extending in the longitudinal direction in the cabin floor. (Para [0001]: The present invention relates to a method and a system for adapting a seat row arrangement in an airplane according to a currently desired pattern of seat row positions in the longitudinal direction over a passenger cabin of the airplane in order to set seat row distances, if appropriate differing in some sections of the cabin, wherein the currently desired pattern of seat row positions is stored in a control device and wherein the seat rows are mounted on seat tracks extending in the longitudinal direction in the cabin floor…)
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the seat indexing system and seat track of Schebaum with the teachings of Bishop so that Schebaum’s seat indexing system could be used in the interior of an aircraft. 
	One would be motivated to make this modification to widen the scope of use of the seat indexing system to vehicles including aircraft.  
	 Concerning claim 2, the modified Schebaum  discloses the seat indexing system of claim 1, as set forth above, wherein the indexing wheel is configured to roll over a portion of the seat track (see fig. 14, and excerpt from para [0044]: The track gear wheel 58 is rotatably engageable with the first lower track 24 (see FIG. 14) when the memory module 52 is moved to the fully activated position. The track gear wheel 58 includes a plurality of gear teeth 62 that are configured to extend into notches 64 formed in the first lower track 24 as the track gear wheel 58 moves with respect to the first lower track 24.) to identify a proper position for the seat assembly in relation to the seat track. (para [0058] paraphrased: When the vehicle seat bottom is then moved forward slightly such that a respective gear tooth 62 on the gear wheel 58 becomes aligned with a notch 64 in the lower track, the memory module 52 will be able to pivot further downwardly to the activated position. Continued forward movement of the seat bottom will then cause the gear wheel to rotate along the first lower track. (refer also to claim 1: …activate the memory module as soon as the module is engageable, to thereby allow movement of the seat from the first desired location to another location, and thereafter allow movement of the seat back to within a fraction of increment y from the first desired location.).
	Concerning claim 3, the modified Schebaum discloses the seat indexing system of claim 1, as set forth above, wherein the indexing wheel (fig. 2, 50: memory system containing 58, and fig 4, item 58: memory wheel) provides an aid for movement of the seat assembly (fig. 2) on the seat track (fig. 2, item 24). 
	Concerning claim 4, the modified Schebaum discloses the seat indexing system of claim 1, as set forth above, wherein the indexing wheel (fig.2, item 50: memory system containing 58 and fig 3, item 58: memory wheel) couples to the seat assembly (fig 2: seat track assembly, specifically 70: support bracket and 22: rails) through an extension arm (fig.2, 76: activation disk) that is pivotally connected to the seat assembly by a pivot axle (not shown on figure 2, see fig.8, item 78: activation disk).
	Concerning claim 8, the modified Schebaum discloses the seat indexing system of claim 1, as set forth above, wherein the indexing wheel (58) comprises a plurality of knobs (62) radially extending from a wheel body (see fig. 6), wherein the plurality of knobs are radially spaced to fit into expanded openings of the seat track (64) as the indexing wheel rolls over the seat track (24). (see excerpt from para [0044]: The track gear wheel 58 is rotatably engageable with the first lower track 24 (see FIG. 14) when the memory module 52 is moved to the fully activated position. The track gear wheel 58 includes a plurality of gear teeth 62 that are configured to extend into notches 64 formed in the first lower track 24 as the track gear wheel 58 moves with respect to the first lower track 24.)
	Concerning claim 10, the modified Schebaum discloses the seat indexing system of claim 8, as set forth above, wherein the plurality of knobs define a positioning range, which relates to a traversed area over the seat track defining a proper position for the seat assembly. (para [0044]: The track gear wheel 58 includes a plurality of gear teeth 62 that are configured to extend into notches 64 formed in the first lower track 24 as the track gear wheel 58 moves with respect to the first lower track 24.and claim 1: the module is engageable, to thereby allow movement of the seat from the first desired location to another location, and thereafter allow movement of the seat back to within a fraction of increment y from the first desired location. (Note that each notch defines a positioning range within said rolling range of the application.)

    PNG
    media_image1.png
    277
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    319
    428
    media_image2.png
    Greyscale
	Concerning claim 11, the modified Schebaum discloses the seat indexing system of claim 10, as set forth above, wherein the indexing wheel further comprises a smooth rim outside of the positioning range. (see the depiction of the smooth wheel rim on gear wheel and smooth wheel surface in between consecutive teeth in Schebaum figures below) 

	Concerning claim 12, Schebaum discloses a seat indexing method, (para [0005]: The disclosed system employs an easy entry memory system for a vehicle seat which employees a seat track that allows for fore-aft adjustment), the seat indexing method comprising: coupling an indexing wheel (fig.2, item 50 aka. fig 4: memory system, generally 52: memory module, specifically 58: memory wheel) to a seat assembly (fig. 2: seat track assembly); and selectively moving the indexing wheel between a stowed position (fig. 23: seating position) in which the indexing wheel is disengaged from a seat track (fig. 2, 24: track) (para [0069]: inactive), and a deployed position (fig. 25: raised to use position), in which the indexing wheel engages the seat track (para [0070]: activated).
	Schebaum is silent concerning the disclosed seat indexing method being for an internal cabin of an aircraft and is silent to the disclosed seat track extending between multiple rows of seats within the internal cabin of the aircraft. 
	In a publication relevant to the art, Bishop teaches a seat indexing method for an internal cabin of an aircraft wherein the seat rows are mounted on seat tracks extending in the longitudinal direction in the cabin floor. (Para [0001]: The present invention relates to a method and a system for adapting a seat row arrangement in an airplane according to a currently desired pattern of seat row positions in the longitudinal direction over a passenger cabin of the airplane in order to set seat row distances, if appropriate differing in some sections of the cabin, wherein the currently desired pattern of seat row positions is stored in a control device and wherein the seat rows are mounted on seat tracks extending in the longitudinal direction in the cabin floor…)
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the seat indexing system and seat track of Schebaum with the teachings of Bishop so that Schebaum’s seat indexing system could be used in the interior of an aircraft. 
	One would be motivated to make this modification to widen the scope of use of the seat indexing system to vehicles including aircraft.  
	Concerning claim 13, the modified Schebaum discloses the seat indexing method of claim 12, as set forth above, further comprising rolling the indexing wheel over a portion of the seat track to identify a proper position for the seat assembly in relation to the seat track. (fig. 21, wheel visible with notch 62 on track, 64)
	Concerning claim 14, the modified Schebaum discloses the seat indexing method of claim 12, as set forth above, wherein the coupling comprises coupling indexing wheel to the seat assembly (fig.8, 72: sled, 22: rails) through an extension arm (fig. 8, 76: activation lever) that is pivotally connected to the seat assembly by a pivot axle (fig. 8, 78: activation disk). 
	Concerning claim 18, the modified Schebaum discloses the seat indexing method of claim 12, as set forth above, further comprising providing the indexing wheel with a plurality of knobs that radially extend from a wheel body (fig. 6), wherein the plurality of knobs are radially spaced to fit into expanded openings of the seat track (FIG. 14, 64: notches) as the indexing wheels roll over the seat track. (see excerpt from para [0044]: The track gear wheel 58 is rotatably engageable with the first lower track 24 (see FIG. 14) when the memory module 52 is moved to the fully activated position. The track gear wheel 58 includes a plurality of gear teeth 62 that are configured to extend into notches 64 formed in the first lower track 24 as the track gear wheel 58 moves with respect to the first lower track 24.)
	Concerning claim 20, the modified Schebaum discloses the seat indexing method of claim 18, as set forth above, further comprising: defining a positioning range with the plurality of knobs (the plurality of knobs, 62, define a positioning range as they consecutively engage with the track notches, 64); and providing a smooth rim outside of the positioning range (see the depiction of the smooth wheel rim on 
    PNG
    media_image1.png
    277
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    319
    428
    media_image2.png
    Greyscale
gear wheel and smooth wheel surface in between consecutive teeth in Schebaum figures below).

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schebaum modified by Bishop and in further view of Beroth (5,178,346) and Swatko et al.  (US 2017/0181308 A1), hereinafter Swatko. 
	Regarding claims 9 and 19, the modified Schebaum discloses the seat indexing system of claim 8, as set forth above, wherein the plurality of knobs (fig. 14, 62) passes into or out of one of the expanded openings (fig. 14, 64). The modified Schebaum furthermore discloses, the seat indexing method of claim 18, as set forth above, further comprising the plurality of knobs passes into or out of one of the expanded openings.
	However, the modified Schebaum does not disclose an audible click being emitted as each of the plurality of knobs passes into or out of one of the expanded openings. 
	Beroth teaches a track fastener apparatus (fig. 2) for use with a locking track of the type used to secure a seat to the floor of an aircraft; an apparatus in which it is desirable that the track fastener provide an indication of when it is properly locked to the track. Line 57, column 1, page 12 reads, it is also desirable for any track fastener to provide an indication of when the track fastener is properly locked to the track so that during inspection it can be readily determined whether the track fastener is properly tightened. 
	It would have been obvious to one who is ordinarily skilled in the art, at the time of filing, to have provided the modified Schebaum’s seat indexing system with the track fastener as taught by Beroth in order to provide an indication for when the track fastener is properly locked into a desirable position. This is an attractive feature for anyone using the seat indexing system. It affords confidence in positioning during quick transitions. 
	Swatko teaches a rotatable actuator knob that works by rotating a plurality of ball bearing into different detent holes along the radius of a locking washer (see fig. 5). When the actuator knob passes into or out of one of the detent holes it causes an audible snap or click noise to be heard by a user as the actuator knob is rotated. (para. [005] paraphrased) 
	It would have been obvious for one who is ordinarily skilled in the art at the time of filing to have combined the seat indexing system of the modified Schebaum taught by Beroth, with Swatko, so that an audible click would be emitted as the plurality of knobs pass into or out of one of the expanded openings and are locked into the desirable position. An audible click is an ideal indication for locking into proper position for the user and a feature that ensures safety of use on such mechanisms as the applicants.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
On page three of the Applicant’s Remarks, regarding the Examiner’s commentary from 11/22/2021, it is not the case that the Examiner is suggesting that the proposed amendment would differentiate the claim from the Schebaum reference. The suggestion to place the claimed seat indexing system into an aircraft environment was a suggestion made in efforts to clarify the public record and to narrow the classification area, and in relation, the search area.  The applicant did not amend the preamble of the independent claim as suggested in the office action. The ‘aircraft’ limitation is still recited as a functional limitation, per the wording ‘…for an aircraft.’ 
Claims 5-7 and 15-17 remain objected to as being dependent upon a rejected base claim.
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. The drawings respectfully remain objected to. Regarding page five, paragraph two of the Applicant’s Remarks, cited para [0055] refers to figs.3-7. While figures 3, 6 and 7 depict the indexing wheel (202), only figure 7 depicts the first and second stop (212, 214) of the indexing wheel. Furthermore, while figures 3, 4 and 6 depict the track, only figure 4 is a top view allowing the expanded openings (180), in which the stops are configured to fit, to be viewed. Because it is unclear how the stops engage with the track, it is suggested that the applicant depict the indexing wheel, first and second stop, track and expanding opening of the track together in one embodiment.  Examiner reconsiders the portion of the objection related to ‘the stops, how they are attached and how they function’, in light of para [0054] cited on page five of the Applicant’s Remarks: “protuberances, such as beams, posts, spokes, blocks or the like, which radially extend from the wheel body”.
 However, the evidence given regarding the mechanical function or structure of the knobs, was not persuasive. Furthermore, the depiction of the knobs in figures 8, 9 and 10, each show unique knobs (item 222), in each respective figure.  These inconsistencies make interpretation of the claimed invention unclear, even when the drawings are viewed un-isolated and with the specification. For these reasons, claims 8 and 18 remain rejected due to lack of enablement.
Regarding page 7, paragraphs 3 – 6 of the Applicant’s Remarks, emphasizing the seat track assembly of Schebaum discloses an assembly for an automobile, with upper and lower rails that do not extend between multiple rows of seats vehicle seat. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and the ones that apply are not persuasive.
Furthermore, Schebaum discloses the seat indexing system on a vehicle. He does not specify a vehicle type. He does not disclose an automobile. In paragraphs [0037] and [0041], Schebaum discloses seats commonly disposed in the “front row” and discusses ingress and egress from seats in a “second row”. Rows of seats can be found in a variety of vehicles, including aircraft. Even though Schebaum does not explicitly describe the rail, attached to the vehicle floor, extending between the first and second row of seats. Paragraph [0007] details the indexing system, activated, engaging with floor rail to adjust the seat of row one according to the needs of the second row.
Applicant’s arguments with respect to claim(s) 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 4,723,732) Gorges teaches a movable seating system for an aircraft that uses a pair of tracks mounted in the floor of an aircraft and interconnected traction wheels that engage with the tracks to move the seating units along the tracks. (US 4,856,738) Martin teaches an adjustable seating system for an aircraft. Seating units are mounted on a pair of rails with adjustment and locking sprocket wheels to move, adjust and restrain the seats.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 4116                                                                                                                                                                                                        
                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642